MEMORANDUM **
Armando Avila-Rivera appeals from the 90-month sentence imposed, following remand, for his conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1826.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Avila-Rivera’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Avila-Rivera filed a letter which we construe as a pro se supplemental brief, and the Government did not file an answering brief.
Our independent review of the briefs and the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81,109 S.Ct. 346,102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.